UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):September 23, 2009 MORRIS PUBLISHING GROUP, LLC (Exact Name of Registrant as Specified in Its Charter) Georgia (State or other jurisdiction of incorporation) 333-112246 26-2569462 (Commission File Number) (IRS Employer Identification No.) 725 Broad Street; Augusta, Georgia (Address of Principal Executive Offices) (Zip Code) (706)724-0851 (Registrants’ Telephone Number, Including Area Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions: ¨ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 Entry into a Material Definitive Agreement A. Restructuring Term Sheet On September 23, 2009, Morris Publishing Group, LLC (“Morris Publishing”) and Morris Publishing Finance Co., as issuers, and all other subsidiaries of Morris Publishing, as subsidiary guarantors (such issuers and guarantors, "Morris Publishing Group"), entered into a binding restructuring term sheet (the “Term Sheet”) with the holders, their investment advisors, or managers (the “Holders”) of over 75% of the outstanding $278,478,000 aggregate principal amount of 7% Senior Subordinated Notes due 2013 (the “Existing Notes”) under the Indenture dated as of August 7, 2003. The Term Sheet is subject to the final negotiation and execution of the definitive legal documentation for the transactions contemplated thereby, including the execution of a Plan Support Agreement on reasonable and customary terms. The Term Sheet provides, among other things,for the restructuring of the Existing Notes through an out-of-court exchange offer (if holders of at least 99% of the Existing Notes participate) and/or a Chapter 11 filing and a plan of reorganization confirmed under the United States Bankruptcy Code, as amended (the “Restructuring”).
